Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Parkard, 752 F .3d at 1310.”
“If the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C 112, second paragraph is appropriate.” (MPEP 2173.02, I).  
The claim looks ambiguous because the conductive yarns could be woven so that there were electric contacts between neighboring conductive yarns.  Such is beyond the scope of the claimed invention (figure 2 of Applicant’s disclosure).  Instead, the heater layer comprises a conductive woven fabric having a plurality of warps and weft yarns made of conductive yarns and non-conductive yarns.  The conductive yarns are woven so that there are no electric contacts between adjacent conductive yarns wherein the conductive yarns generate heat when energized.  
Since the spatial arrangement of conductive and non-conductive yarns in the heater layer could be interpreted with more than one reasonable interpretation, and said more than one reasonable interpretation going beyond the scope of the claimed invention, the claim is rendered indefinite.   
As to claim 2, the phrase “among the constituent yarns” is redundant. 
As to claim 3, it is unclear what is meant by “entirely formed of a material”.  Does the Applicant want to convey the conductive yarn which is made of a single fiber material?  
As to claim 6, does the Applicant want to convey a density of 0.05 kg/m3?   Appropriate correction is required. 	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,800,299 to Feineis et al. (hereinafter “Feineis”) in view of US 5,422,462 to Kishimoto (hereinafter “Kishimoto”).
Feines discloses an armrest comprising a decor layer 2, a heating element 5, an electrode 7, a foam layer 4, a counter electrode 8 and a support element 3 (abstract; and figures 2 and 3).  
A sensor element is formed by a combination of the electrode and the counter electrode.  The sensor element is electrically connected to a control unit (abstract).  When the passenger has placed the arm upon the armrest, the foam layer is compressed and a distance between the electrode and the counter electrode decreases, the sensor element sends an electric sensor signal to the control unit so as to switch the heating element on.  Conversely, when the passenger has removed the arm from the armrest, the foam layer is uncompressed and a distance between the electrode and the counter electrode increases, the sensor element sends an electric sensor signal to the control unit which can switch off the heating element.  
The support element reads upon the claimed base material. 
The décor layer corresponds to the claimed surface layer. 
The heat generated by the heating element can be perceived by the passenger.  The heating element comprises a conductive woven fabric made of a plurality of filaments (column 4, lines 25-35).  
Feineis does not explicitly disclose the heating element comprising a conductive woven fabric made of a plurality of warp yarns and weft yarns. 
Kishomoto, however, teaches an electric heating sheet comprising conductive yarns and conductive wires having insulating covering layer on their surfaces are woven as warps and wefts such that there are no electric contacts between adjacent conductive yarns. The electric heating sheet further includes at least one pair of electrodes, connected to both ends of the conductive yarns to apply an electric field therebetween and generate heat (figure 1).  The conductive yarns are made of organic fibers and conductive fibers (column 5, lines 45-50).  Accordingly, the conductive yarns are made of conductive fibers that generate heat when energized.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an electric heating sheet disclosed in Kishimoto for the heating element disclosed in Feineis motivated by the desire to provide a highly durable and safe electric heater element.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Feineis in view of Kishimoto as applied to claim 1 above, further in view of US 2011/0272962 to Bailey et al. (hereinafter “Bailey”). 
Neither Feineis nor Kishimoto discloses or suggests the foam material comprising a first foam layer and a second foam layer wherein the second foam layer disposed between first foam layer and the heating element has a lower density than the first foam layer. 
Bailey, however, discloses an armrest comprising a flexible skin overlying a substrate member wherein the flexible skin and the substrate member define a cavity there between and an opening along one edge, and a foam bun inserted in the cavity (abstract).  The foam bun comprises a top foam layer and a bottom foam layer wherein the top foam layer is disposed between the flexible skin and the bottom foam layer (abstract).  The top foam layer is softer than the bottom foam layer (paragraphs 32-34).  This is a clear indication that the top foam layer has a lower density than the bottom foam layer.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the foam material disclosed in Feineis in the form of two foam layers disclosed in Bailey motivated by the desire to provide an aesthetically appealing, comfortable and safe armrest.    

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Feineis in view of US 2004/0182854 to Kim (hereinafter “Kim”).
Feines discloses an armrest comprising a decor layer 2, a heating element 5, an electrode 7, a foam layer 4, a counter electrode 8 and a support element 3 (abstract; and figures 2 and 3).  
A sensor element is formed by a combination of the electrode and the counter electrode.  The sensor element is electrically connected to a control unit (abstract).  When the passenger has placed the arm upon the armrest, the foam layer is compressed and a distance between the electrode and the counter electrode decreases, the sensor element sends an electric sensor signal to the control unit so as to switch the heating element on.  Conversely, when the passenger has removed the arm from the armrest, the foam layer is uncompressed and a distance between the electrode and the counter electrode increases, the sensor element sends an electric sensor signal to the control unit which can switch off the heating element.  
The support element reads upon the claimed base material. 
The décor layer corresponds to the claimed surface layer. 
The heat generated by the heating element can be perceived by the passenger.  The heating element comprises a conductive woven fabric made of a plurality of filaments (column 4, lines 25-35).  
Feineis does not explicitly disclose the heating element comprising a conductive woven fabric made of a plurality of warp yarns and weft yarns. 
Kim, however, teaches cloth-like woven heater comprising winding-structured heating elements 2 crosswise woven with conductive metal wires 5 (figure 1).  The winding-structured heating element comprise a yarn and a heating element wound around the yarn to take a shape of coil spring (figure 2).  The heating elements 2 and cotton yarns are used as the wraps of the woven heater.  The braided conductive wires and cotton yarns are used as the wefts of the woven heater (figure 1).  The winding-structured heating elements have a diameter of 0.05 to 0.15 mm whereas the braided conductive wires have a diameter of 0.05 to 0.12 mm (paragraph 33).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a heater woven disclosed in Bailey for the heating element disclosed in Feineis motivated by the desire to maximize flexibility, improved tensile strength and resistibility against fold for the heating element.  
As to claims 2 and 3, Kim discloses the braided conductive wires are used as the wefts of the woven heater (figure 1).
As to claim 4, Kim discloses that the winding-structured heating elements have a diameter of 0.05 to 0.15 mm whereas the braided conductive wires have a diameter of 0.05 to 0.12 mm (paragraph 33).  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in the diameter of winding-structured heating elements or the conductive wires will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the diameter of winding-structured heating elements or the conductive wires is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the diameter of winding-structured heating elements or the conductive wires in the range instantly claimed motivated by the desire to maximize flexibility, improved tensile strength, resistibility against fold, thereby providing great durability.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Feineis in view of Kim as applied to claim 1 above, further in view of Bailey. 
Neither Feineis nor Kim discloses or suggests the foam material comprising a first foam layer and a second foam layer wherein the second foam layer disposed between first foam layer and the heating element has a lower density than the first foam layer. 
Bailey, however, discloses an armrest comprising a flexible skin overlying a substrate member wherein the flexible skin and the substrate member define a cavity there between and an opening along one edge, and a foam bun inserted in the cavity (abstract).  The foam bun comprises a top foam layer and a bottom foam layer wherein the top foam layer is disposed between the flexible skin and the bottom foam layer (abstract).  The top foam layer is softer than the bottom foam layer (paragraphs 32-34).  This is a clear indication that the top foam layer has a lower density than the bottom foam layer.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the foam material disclosed in Feineis in the form of two foam layers disclosed in Bailey motivated by the desire to provide an aesthetically appealing, comfortable and safe armrest.     
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788